Citation Nr: 0325477	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  95-33 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to an increased evaluation for arthritis of 
the right knee, currently rated as 20 percent disabling.

2.	Entitlement to an increased evaluation for instability 
of the right knee, currently rated as 10 percent 
disabling.

3.	Entitlement to an increased evaluation for residuals of 
an avulsion wound of the right thigh, lateral aspect, 
Muscle Group XIV, currently rates as 10 percent 
disabling.

4.	Entitlement to an increased evaluation for residual 
weakness of the right lower extremity, Muscle Group XI, 
currently rated as 30 percent disabling.

5.	Entitlement to an increased (compensable) evaluation for 
donor site scars of the left thigh.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to May 
1948.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1994 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In December 2002, the Board informed the veteran that it was 
undertaking additional development for all four issues in 
this case.  Specifically, additional VA examinations were 
provided.  However, on May 1, 2003, the United States Court 
of Appeals for the Federal Circuit invalidated the regulation 
that authorizes the Board to undertake development and decide 
a claim based on that evidence, absent a waiver of RO 
consideration by the veteran. (38 C.F.R. § 19.2(a)(2)).  See, 
DAV v. Sec'y of Veterans Affairs, No 02-7304, -7305, -7316, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  The 
veteran has not waived RO consideration in this case.


REMAND


As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The Board attempted to notify the veteran of the provisions 
of the VCAA and his obligations under the law by sending a 
letter dated March 10, 2003.  However, the recent decision by 
the United States Court of Appeals for the Federal Circuit 
has impacted the Board's ability to send this type of letter.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. 
Cir. May 1, 2003).  The decision noted that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," is contrary to 38 U.S.C.A. § 5103, which 
allows a one year period.  Accordingly, the Board finds that 
VA has not satisfied its duty under the VCAA to notify and 
assist the veteran with regards to his claim, and the case 
must be remanded to the RO.

As indicated above, the Board has obtained additional 
evidence that is pertinent to this appeal.  This evidence has 
been obtained after the RO issued the SOC.  Also, the RO has 
not reviewed this new evidence in the first instance and the 
veteran has not waived the right to have this new evidence 
considered originally by the RO.  The Board's authority to 
issue a decision in the first instance based on evidence 
developed by the Board has been invalidated.  The Board has 
obtained additional medical evidence that is pertinent to the 
veteran's claims, which the RO has not yet reviewed.  
Therefore, due process considerations mandate that this case 
be remanded to have the RO review the evidence in the first 
instance and issue a Supplemental Statement of the Case 
(SSOC) if the benefits sought on appeal remain denied.  
Accordingly, this case is remanded for the following 
additional development:

1.	The RO must review the claims file and 
ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.156, 
3.159, 3.326(a) (2002)

2.	The RO should review all the evidence in 
the veteran's claims file, including the 
additional VA examination reports from 
January 2003 that were obtained by the 
Board.  Thereafter, the RO should 
readjudicate this claim.  If any of the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



